January 5, 2005

Dear Mr. Delaney:

We are pleased to offer you a position as Senior Vice President of TeamStaff,
Inc. ("TeamStaff" or "the Company"). As we have discussed, this position will be
responsible for, among other things:

[spacer.gif] [spacer.gif] •  general oversight and development of the Company's
temporary medical staffing vendor management business;

[spacer.gif] [spacer.gif] •  sales and business expansion of the Company's
medical staffing vendor management business;

[spacer.gif] [spacer.gif] •  promotion of the relationships of the Company's
medical staffing vendor management business with employees, customers, alliance
partners, suppliers and others in the business community; and

[spacer.gif] [spacer.gif] •  such other responsibilities as may be determined by
the President and CEO of the Company.

In the course of your duties, you will be required to undertake such travel as
is reasonably necessary to fulfill your responsibilities.

We would like for you to start on January 5, 2005. This offer is contingent upon
a negative drug test.

In the following paragraphs, I have outlined certain of the specifics of our
offer:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 1)    Title: [spacer.gif] Senior Vice President, TeamStaff, Inc.
(subject to Board approval) 2)    Reporting to: [spacer.gif] T. Kent Smith,
President and CEO 3)    Status: [spacer.gif] Regular, full-time employee;
provided that nothing in this agreement shall preclude your ability to join
other boards of directors provided the underlying business of the corporation is
noncompetitive with the Company, a concurrent and continuing business
relationship with the Company's technology partner (Ringo), and/or a
noncompetitive heath care consulting practice through your own company as long
as such activities do not interfere with your duties as a regular, full-time
employee of the Company.   [spacer.gif] TeamStaff will reimburse you for the
reasonable, out of pocket expenses you incur in maintaining a home office for
the conduct of the Company's business at your premises. All other expenses shall
be reimbursed in accordance with the Company's then-current travel and expense
reimbursement policies. 4)    Starting Salary: [spacer.gif] $5,384.62 bi-weekly
($140,000 annualized) [spacer.gif]


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 5)    Incentive Compensation: [spacer.gif] During the term of your
employment, you will be paid incentive compensation monthly consisting of one
percent of actual revenue received by the Company for covered sales. After your
period of employment, you will continue to receive the aforesaid incentive
compensation for the duration of the initial term of any existing agreement
between the Company and the client. "Covered sales" shall include all revenue
received by the Company following a presentation by you of the vendor management
system and menu of services offered by the Company to a prospective client and
the prospective client's entry into a contract for such system during the term
of your employment or any incremental increase in revenue from an existing
client as a result of its entry into a contract during the term of your
employment for the vendor management system offered by the Company after your
presentation of such system. 6)    Stock Option Award: [spacer.gif] Subject to
Board approval, you will be awarded an option to purchase 100,000 shares of
TeamStaff Common Stock, one half of which will vest on the first anniversary of
your employment commencement date, the remainder of which will vest on the
second anniversary of your employment commencement date. The terms and
conditions of your option award are subject to the terms of the TeamStaff 2000
Employees' Stock Option Plan and your Option Award Agreement. TeamStaff's CEO
shall recommend that you, like other senior executives, be considered for a
grant of additional options at the same frequency and in the same proportion as
other senior executives of the Company. 7)    Employee Benefit Program:
[spacer.gif] You will be eligible for all employee benefits afforded regular
full-time TeamStaff employees (summarized below):   [spacer.gif] •  Healthcare
Plan – Medical and Dental coverage   [spacer.gif] •  Life Insurance – Company
paid coverage of $50,000   [spacer.gif] •  Long Term Disability Insurance (LTD)
– Company paid.   [spacer.gif] •  401(k) Savings Plan – Eligible to join the
first of the month after 90 days of service. Company contributions begin the
first quarter after one year of continuous service   [spacer.gif] •  Holidays –
Seven (7) paid holidays   [spacer.gif] •  Paid Time Off (PTO)
8)  Non-Competition, Confidentiality and Non-Solicitation Agreement, Insider
Trading Policy, and Employee Handbook: [spacer.gif] You will be required to
execute the enclosed Non-Competition, Confidentiality and Non-Solicitation
Agreement and Insider Trading Policy as a condition of your employment. Please
sign both documents and return them to me. You will also be required to execute
acknowledgments appearing in our Employee Handbook. [spacer.gif]


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 9)    At-Will Employment: [spacer.gif] Employment at TeamStaff is
at-will. Therefore, nothing in this letter should be construed to be a contract
of employment or is otherwise intended to alter the at-will nature of your
employment; provided, however, should your employment with the Company terminate
yet you either: a) remain a director of the Company or b) are nominated for
re-election at the Company's next annual meeting of shareholders but are not
re-elected, TeamStaff will pay you at or near the close of each fiscal year
during your period of membership on the Board (or what would have been your
period of membership had you been re-elected) an amount equal to the difference
between any amounts you receive (or would have received had you been re-elected)
under the Board's then-current non-employee director cash compensation policy
during such fiscal year and the amount you would have received under the Board's
then-current non-employee director cash compensation policy had you been
Chairman of the Audit Committee and a member of the Management Resources and
Compensation Committee as well as a board member during such fiscal year;
further provided, however, that these payments will not be provided should you
resign, die or otherwise be removed from the Board or, in any event, for any
period beyond the expiration of the term of the class of directors elected at
the Company's next annual meeting of shareholders. [spacer.gif]

Martin, we look forward to having your experience and talent on board. If the
foregoing is agreeable to you, kindly execute this letter where indicated and
return one copy to me. Of course, please do not hesitate to call me if you have
any questions concerning this offer.

Very truly yours,

T. Kent Smith
President and CEO

Accepted:                                                    

                    Martin Delaney

Date:                                                            

Enclosures


--------------------------------------------------------------------------------
